DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 3, it is unclear to the Examiner whether the species of polymer constitute an open set i.e. “comprising repeating units” or is a closed Markush group i.e. “selected from the group consisting of … and combinations thereof”.  
As to Claim 4, it is unclear to the Examiner whether the species of inorganic particulate material constitute an open set 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, Claim 5 weight percentages of the inorganic particulate material and epoxy-functionalized copolymer whereas Claim 1 discloses the same components in parts by weight.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,767,049both sets of claims describe a polymer composition with similar components as well as molded parts such as camera modules made from the polymer composition. 
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10106682. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims describe a polymer composition with similar components as well as molded parts such as camera modules made from the polymer composition.  .
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 20-23 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 22-25 of prior 10106682. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15,19, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8658057 (US ‘057) in view of WO 2014/087842 (WO ‘842) and further in view of US 2012/0232188 . 
As to Claim 1, US ‘057 discloses a polymer composition for camera modules comprising 49.5 to 69.5 parts of a liquid crystal polymer, 30 to 50 parts of a spherical powder having a Mohs hardness of 5 or more and a particle diameter of 5 micron or less and carbon black (Abstract).  
However, US ‘057 fails to disclose 1) the parts by weight of the liquid crystalline polymer and inorganic particulate material as claimed and 2) fails to disclose 1 to 15 parts by weight of the epoxy functionalized olefin copolymer. 
As to difference 1), the Examiner notes that the ratios of the weight of the liquid crystalline polymer and the spherical powder fall within the claimed ranges and thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize weight ranges of the liquid crystalline polymer and spherical powder through routine experimentation for best results, As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 
As to difference 2), WO ‘842 discloses olefin based copolymers comprised of alpha-olefins and glycidyl esters (epoxy) can improve the surface smoothness of camera modules made from liquid crystalline polymers (Abstract, para. 0034, 0036). The content of the copolymer is 2 to 10 percent by mass (para. 0046).
It would have been obvious to one of ordinary skill in the art to include a copolymer of an alpha-olefin and glycidyl ester monomers for purposes of improving surface smoothness of camera modules produced from the liquid crystalline resin compositions. 
As to Claim 2, see discussion of Claim 1 above. 
As to Claim 3, US ‘057 discloses liquid crystalline copolymers that contain e.g. terephthalic acid (Col. 7, line 32). 
As to Claim 4, US ‘057 discloses species of inorganic particles including titanium oxide (Col. 9, line 66) however fails to disclose 1) a inorganic particulate material comprising calcium pyrophosphate, calcium sulfate or barium sulfate.
As to difference 1), US ‘188 discloses that spherical fillers such as titanium oxide and barium sulfate (para. 0043) can be used to improve mechanical properties of polymer compositions used in camera module manufacture.  

As to Claim 5, see discussion of Claim 1 above. 
As to Claim 6, US ‘057 discloses the alpha olefin can be ethylene (para. 0035). 
As to Claim 7, WO ‘842 discloses the other monomer in the copolymer can be glycidyl methacrylate (para. 0036).
As to Claim 8, see discussion of Claim 7. 
As to Claim 9, WO ‘842 discloses the glycidyl ester is present from 2 to 13 % by mass (para. 0037). 
As to Claim 10, WO ‘842 discloses that the copolymer can contain a third monomer which is methacrylate ester (para. 0038).
As to Claim 12, see discussion of Claims 6 and 7 above.  Further, WO ‘842 discloses that the copolymer can contain an acrylate ester, however, fails to disclose 1) a butylacrylate as required by Claim 11.
It would have been obvious to one of ordinary skill in the art to optimize the acrylate ester species to a species such as a butylacrylate for purposes of optimizing the properties of the terpolymer disclosed in WO ‘842.

As to Claim 14, US ‘057 and WO ‘842 fail to disclose 1) conductive filler which are ionic liquids.
As to difference 1), US ‘590 discloses liquid crystal polymer compositions for camera modules where the antistatic agent is ionic liquids which help the agent be dispersed more uniformly in the polymer composite (Abstract).
It would have been obvious to one of ordinary skill in the art to utilize the ionic liquids of US ‘590 for purposes of improving antistatic performance of the resulting composite. 
As to Claim 15, the Examiner notes that the claimed range of fibrous fillers includes 0 wt % and therefore can be optionally present.  Additionally WO‘842 discloses the composition can contain fibrous fillers (para. 0027). 
As to Claim 19, US ‘057 discloses camera module molded parts made from the polymer composition (Col. 16, line 60-63). 
As to Claim 24, see discussion of Claim 19.  
As to Claim 25, WO ‘842 discloses that the lens holder, which the Examiner construes as equivalent to a “carrier assembly” of the claims, can be made of the liquid crystalline polymer composition (Abstract, para. 0014, 0090). 
As to Claim 26, US ‘057 and WO ‘842 fail to disclose a process whereby the lens carriers of WO ‘842 can be attached to 
US ‘265 discloses a structure where a lens carrier labeled 114 is attached to a support structure labeled 74 via a heat stake labeled 106 driven through a hole in the carrier labeled 110 (Fig. 16). 
It would have been obvious to one of ordinary skill in the art to utilize the heat stake process of US ‘265 as such methods are known to one of ordinary skill in the art to attach lens supports to addition structures.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        

/jt/ 6/5/2021

/MARK KOPEC/Primary Examiner, Art Unit 1761